The conviction is for an attempt to pass a forged instrument, punishment fixed at confinement in the penitentiary for a period of two years. *Page 392 
A plea of guilty was entered. No complaint is made by bill of exceptions of the rulings of the court.
The sufficiency of the evidence is challenged upon the ground that it does not show a guilty intent. A recital of the evidence is not deemed necessary. The guilty intent was sufficiently established by the confession of the appellant and by direct testimony of others Moreover, on a plea of guilty, the sufficiency of the evidence is not available except in a case in which the facts adduced are such as to show innocence or in which there is no legal evidence adduced. Primarily, the purpose of the evidence on a plea of guilty is to enable the jury to judge the proper punishment. See Vernon's Tex.Crim. Stat., Vol. 2, Art. 556; Woodall v. State, 58 Tex. Crim. 513; Gipson v. State, 86 Tex.Crim. Rep.; Bell v. State,86 Tex. Crim. 363; Williams v. State, 86 Tex.Crim. Rep.; Taylor v. State, 227 S.W. Rep. 679; Coats v. State, 86 Tex. Crim. 234; Terreto v. State, 86 Tex.Crim. Rep.; Gumpert v. State, 228 S.W. Rep. 237.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.